Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 7, 9, 13-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2022.
Applicant’s election without traverse of species A (FIG. 1) in the reply filed on February 22, 2022 is acknowledged.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted under the provisions of 37 CFR 1.97, 1.98.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator” in claims 3 and 19;” sensor in claims 3 and 4.
 “Actuator” is a generic placeholder that is coupled with the functional language “to move at least one of the rotor blades in response to the change in torque”  without reciting sufficient structure  that performs the recited function and the generic placeholder is not preceded by a structural modifier.  
“Sensor” is a generic placeholder that is coupled with the functional language “to measure an orientation of at least one of the rotor blades,” or “to measure the angular acceleration or deceleration of the rotor hub,”  without reciting sufficient structure  that performs the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is directed to a synchronizer operatively coupled between the rotor blades.  The FIG. 1 species has no such feature.  Rather, FIG. 2B and paragraph 0028 first describe the synchronizer.  The examiner notes FIG. 2B is non-elected.  Claim 6 should be withdrawn.


Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A sensor is represented in FIG. 1B with reference number 130.  The element is in the form of a box.  No examples are given for sensor in the disclosure.  A sensor spans a wide variety of fields, including mechanical and electrical.  Providing instructions from a sensor to an actuator is similarly unspecific.  One having ordinary skill in the art would necessarily engage in undue experimentation to practice the invention of having a sensor configured to measure orientation of a rotor blade or angular acceleration deceleration of a rotor hub, and based on said measure, communicate instructions to an actuator to adjust the pitch of the rotor blade.

Claims 4, 5, 11-12 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 requires the function of the actuator moving the rotor blade based on a measured orientation. The specification lacks how the after measuring the orientation the actuator is moved. There is no algorithm or disclosed steps that bridge the gap required to move the actuator based on the measured orientation.

Claim 11 requires calculating an adjustment of the pitch angle based on a measured blade orientation and changing the pitch angle based on the calculated adjustment, but there is no disclosure on how the calculation is related to the measured orientation.  There also lacks an algorithm or equation showing the calculation.
Claim 12 requires a step of determining a desired thrust or lift of the rotor and changing the pitch angle based on the determined desired thrust or lift, but there is no disclosure on how the determining is decided or programmed in the processor. There also lacks an algorithm or decision tree showing explaining the decision process.  Further there is not shown the correlation between the pitch angle and the desired thrust or lift.  A look-up table, sensors, etc. have not been disclosed.
Claim 17 requires calculating an adjustment of the pitch angle based on a measured angular acceleration or deceleration and ,moving a reaction hinge based on the calculated adjustment, but there is no disclosure on how the calculation is related to the measured angular acceleration or deceleration.  There also lacks an algorithm or equation showing the calculation.
Claim 18 requires instructions which calculate a desired thrust or lift of the rotor blade where the calculated thrust or lift is used to calculate the adjustment of the pitch angle, but there is no disclosure showing the calculation or equation.
Claim 19 requires instructions to accomplish a function, but the algorithm is no disclosed in the disclosure.
It is not enough that one skilled in the art could write a program to achieve the claimed functions.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “sensor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the change in torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the torque is derived from the angular acceleration or deceleration of claim 1 or if the torque is a separate parameter used for the actuator. Compare to claim 5.

Claim 5 requires both a torque and an angular acceleration or deceleration for the actuator moving the at least one of the rotor blades.  However, the torque and acceleration or deceleration variables appear to be related (see paragraph 0019) and therefore it isn’t clear how the angular acceleration or deceleration of claim 5 limits the claim 3 scope.
Claim 11 utilizes a sensor to measure the orientation of at least one rotor blade, but the sensor is never described in the disclosure.  It isn’t clear what this sensor is since no examples have been given.  Under a broad and reasonable interpretation, a human observation could be equated to a sensor.    



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2,815,082 (Kessler hereinafter).

For claim 3, Kessler teach the reaction hinge includes an actuator 30 to move at least one of the rotor blades in response to a change in the acceleration or deceleration.  
For claim 4, Kessler further teach the use of a sensor 40 to measure the orientation of at least one of the rotor blades 13, wherein the actuator 30 moves the at least one of the rotor blades 13 based on the orientation.  
For claim 5, Kessler further teach the use of a sensor 60 to measure the angular acceleration or deceleration of the rotor hub 11, wherein the actuator 30 moves the at least one of the rotor blades 13 based on the angular acceleration or deceleration. 
  For claim 8, Kessler further teaches the reaction hinge at least partially disposed within a cavity in the rotor hub, the reaction hinge to move within the cavity (see col. 6, lines 31-35).
For claim 10, Kessler provides for a method or operating a rotor, comprising: changing an amount of torque applied to a rotor hub 11, 14 operatively coupled to rotor blades 13, the rotor hub 11, 14 to spin about a rotational axis, a reaction hinge 35-37 operatively coupled between the rotor blades 13 and the rotor hub 11, 14; and in response to an angular acceleration or deceleration of the rotor hub 11, 14 from the change in the amount of torque, moving the reaction hinge 35-37 relative to the rotor hub 11, 14 to adjust a pitch angle of the rotor blades.
For claim 15, Kessler further teaches moving the reaction hinge relative to the rotor hub includes moving the reaction hinge within a cavity of the rotor hub (see col. 6, lines 31-35).

Claim(s) 1, 3-5, 8, 10-11, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0377216 A1 (Deshpande et al. hereinafter).
For claim 1, Deshpande et al. teach a rotor 18 comprising: a rotor hub 22 to rotate about a rotational axis 20; rotor blades 24 coupled to the rotor hub 22, the rotor blades 24 being pitch adjustable and having corresponding pitch angles (see at least paragraph 0021); and a reaction hinge 32 operatively coupled between the rotor hub 22 and the rotor blades 24, the reaction hinge to move relative to the rotor hub 22 in response to an angular acceleration or deceleration of the rotor hub 22 to adjust the pitch angles.  See at least paragraph 0023.
For claim 3, Deshpande et al. teach the reaction hinge 32 includes an actuator 34 to move at least one of the rotor blades 24 in response to a change in the acceleration or deceleration. 
For claim 4, Deshpande et al. teach the use of a sensor 12 to measure the orientation of at least one of the rotor blades 24, wherein the actuator 34 moves the at least one of the rotor blades 24 based on the orientation.  See at least paragraph 0018 noting: “sensors configured to measure…current pitch angles of one or more of the blades 24.”
For claim 5, Deshpande et al. teach the use of a sensor 12 to measure the angular acceleration or deceleration of the rotor hub 22, wherein the actuator 34 moves the at least one of the rotor blades 24 based on the angular acceleration or deceleration. See at least paragraph 0018 noting: “sensors configured to measure…current rotor acceleration.”
  For claim 8, Deshpande et al. teach the reaction hinge 32, 34is at least partially disposed within a cavity in the rotor hub 22, the reaction hinge to move within the cavity. See FIG. 2.

For claim 11,  Deshpande et al. teach a variety of calculations used to determine the appropriate blade pitch (see at least equation (3)).  
  For claim 15, Deshpande et al. teach the reaction hinge 32, 34is at least partially disposed within a cavity in the rotor hub 22, the reaction hinge to move within the cavity. See FIG. 2.
For claim 17,  Deshpande et al. teach a control system 28 which uses a processor (see paragraph 022) to calculate the pitch adjustment based on the rotor acceleration (see at least equation (3)), and cause movement of the hinge 32, 34 based on the calculation.
For claim 19, the reaction hinge is moved by way of an actuator 34 (see paragraph 0021).



Claim(s) 1, 3, 10, 12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization International Publication No. WO 2018/037795 A1 (Baba et al. hereinafter).
For claim 1, Baba et al. teach a rotor comprising: a rotor hub (see FIG. 3; unlabeled block between blades) to rotate about a rotational axis (see drive shaft 22); rotor blades (see FIG. 1-3) coupled to the rotor hub (see FIG. 3), the rotor blades being pitch adjustable and having corresponding pitch angles (see at least pitch changing servo 132); and a reaction hinge 32, 33, 34 operatively coupled between the rotor hub and the rotor blades, the reaction hinge to move relative to the rotor hub in response to an angular acceleration or deceleration of the rotor hub to adjust the pitch angles.  See at least machine translation: “in the first embodiment, the control unit 40 controls not only the outputs of 
For claim 3, Baba et al. teach the reaction hinge 32-34 includes an actuator 132 to move at least one of the rotor blades in response to a change in the acceleration or deceleration. 
  For claim 10, Baba et al. teach changing the amount of torque applied to a rotor hub (see FIG. 3; unlabeled block between blades), a reaction hinge 32-34 being operatively coupled between the rotor blades and the rotor hub; whereby in response to a change in rotor speed, the reaction hinge is moved to adjust he pitch of the rotor blades.  See at least machine translation: “in the first embodiment, the control unit 40 controls not only the outputs of the motors 131, 141, 151 and 161 in the thrusters 13 to 16, but also the pitch angle of the propeller 23. Thereby, the flying device 10 quickly changes the flight posture and the flight altitude according to the flight instruction transmitted from the transmission unit 44, and also responds quickly to a sudden change in flight posture due to disturbance.”
For claim 12, Baba et al. teach a controller 40 determines a desired thrust or lift and based on the desired thrust or lift, activating an actuator 132 of the reaction hinge to change the pitch angle of the rotor blade.  See at least translation: “The control unit 40 sets the motor output value and the servo output value so that a large lift can be obtained from the map stored in the map storage unit 71 within a range where the pitch angle of the propeller 23 is not excessive. Thereby, the flying device 10 can achieve a rapid change in altitude or speed.”
For claim 17, Baba et al. teaches a controller 40 which is programmed to calculate a desired pitch angle adjustment of at least one rotor blade based on the change in speed of the rotor; and cause movement of the reaction hinge 32-34 relative to the rotor hub based on the desired adjustment.  See at least translation: “The control unit 40 sets the motor output value and the servo output value so that 
For claim 18, Baba et al. teach the controller 40 calculates a desired amount of thrust and the desired adjustment of the pitch angle is calculated based on the desired amount of thrust.  See at least second embodiment which used throttle input value.    
Finally, for claim 19, an actuator 132 is activated from the controller to cause movement of the blade pitch reaction hinge 32-34.  See machine translation: “The control unit 40 outputs a servo output value for controlling the driving of the servo motor that changes the pitch of the propeller 23 to the servo motor of each thruster.”

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2020/0140073 A1 (LeGrand et al. hereinafter)  utilizes passively movable propeller blades 313 with hinges 317 (see paragraph 0028) connecting the blades to a hub 315. FIG. 7A and paragraph 0098 discloses the use of actuators to change the coning angle of the propeller blade 713.  FIG. 7B utilizes a cantilevered weight 721 to modify the coning angle of the propeller blade 713.  Actuators are discussed in paragraph 101 for assisting in the propeller blade 713 orientation.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799